DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-4, 6, 21-35) in the reply filed on October 12, 2021 is acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6 and 21-35 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an apparatus for generating extreme ultraviolet (EUV) radiation and comprising among other features a droplet generator; an excitation laser; a detector configured to determine a variation in EUV energy generated when the target droplets are converted to plasma or a variation in a key performance indicator generated when the target droplets are converted to plasma and along with a feedback controller with a particular function to adjust the value of a parameter or more parameters of the droplet generator based on a 2 D suggestion map of the EUV energy or the key performance indicator, as recited in the instant claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al (U.S.Pat. 9,678,431) discloses an EUV lithography system and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
10/21/21


/HUNG NGUYEN/Primary Examiner, Art Unit 2882